DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 7-8, 10-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer 2012/0082329 in view of Lou 2008/0200774

Regarding claim 1. Neumeyer teaches a hearing device comprising: a housing adapted to be worn on or behind an ear of a wearer (Fig 2, hearing aid 100, housing/casing 102, [13, 34]); 
electronic components (Fig 1, processor 118, memory 110, [16-17]) disposed within the housing (casing 102, [14]), wherein the electronic components comprise a controller (controller 104 and processor 118 cooperate to configure the hearing aid 100, [15], [23]); an earpiece (Fig 2, earbud 202, [34]) adapted to be disposed in an ear canal of the ear of the wearer ;
wherein the earpiece is operatively connected to the electronic components disposed within the housing (Fig 2, earbud 202 includes an ear tube 204, and ear tube 204 includes wires to carry electrical signal from a digital to analog converter within case 102, [34]),
 a sensor (Fig 2, front sensor 122, left sensor 124, right sensor 126 detected the proximity of the user’s ear and head, [36]) adapted to be in contact with a portion of the ear of the wearer, 
wherein the sensor is further adapted to detect a Left/Right ear mode of the wearer (Figs 1-2, sensor 122/124/126 each of which is configured to sense a proximity of the user’s ear, front sensor 122 detects a proximity to the user’s ear and left sensor or right sensor 126 detects a proximity to the user’s head, [13-15], [18], [20-21]) and
generate a sensor signal (Fig 1, signal output from the sensor to the controller, paragraph [13] teaches each sensor 122/124/126 is configured to sense a proximity and to provide a signal proportional the proximity to a controller 104, which is configured to initiate automatic mode and state changes in response to the signals) that is received by the controller of the electronic components disposed within the housing;
   a cable (Fig 2, tube 204, [35]) that operatively connects the sensor to the earpiece ([35] teaches in-ear sensor 228, sensors 122, 124 and 126, [35-36]), wherein the cable (tube 204) is biased (bent when worn by the user in Fig 2) to maintain contact between the sensor and the portion of the ear of the wearer when the earpiece is disposed in the ear canal of the wearer.
Neumeyer does not teaches wherein the sensor is further adapted to detect a physiological characteristic of the wearer.  However, having the sensor is further adapted to detect a physiological characteristic of the wearer was well known in the art.
Lou teaches a sensor (Figs 1/3, physiological sensor 21/S1 [25], [27]) adapted to be in contact with a portion of the ear of the wearer. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add Lou’s sensor with Neumeyer’s device in order to help to analyze the subject’ health condition, [28].
Regarding claim 5, Neumeyer the hearing device of claim 1, wherein the cable (Fig 2, tube, [34]) further comprises a conductor (tube can include wires to carry electrical signal from a digital to analog converter within casing 102 to a speaker in earbud 202, earbud 202 includes an in-ear sensor 228, [34-35]) that electrically connects the sensor to the earpiece. 
Regarding claim 7, Neumeyer teaches the hearing device of claim 1, wherein the cable is removably connected to the earpiece (Fig 2, cable/tube 204 connected to earbud 202). One ordinary skill in the art would know that earbud includes earplug or ear mold, clearly that the ear plug or ear mold would removable from the cable/tube 204).
Regarding claim 8, Neumeyer teaches the hearing device of claim 1, the sensor further comprises at least one of an optical sensor, a bioelectrical sensor, or an environmental sensor. (Fig 2, Alternatively sensors 126/124/122 may include temperature 
Regarding claim 10, Neumeyer teaches the hearing device of claim 1, further comprising a second sensor (Figs 1-2, second sensor/Right sensor 126, [18]) disposed on a side surface of the housing (casing 102) and electrically connected to the controller (Fig 1, Controller 104 monitors the signals from sensor 122/124/126, and determines if a state/mode change to the hearing aid should be made, [18], [13]);
 wherein the second sensor is adapted to be in contact with either a pinna or a skull of the wearer (Fig 2 shows the second sensor/right sensor 126 disposed on a side surface of the casing 102, right the sensor 126 would in contact with a pinna or a skull of the wearer), 
wherein the second sensor (Second sensor/right sensor 126 located at or adjacent to a surface of the right side of the casing 102, and configured to detect a proximity of the user’s head relative to the right side of the hearing aid 100, [14]).
Neumeyer teaches multiple sensors (Left sensor 124, right sensor 126 front sensor 122, [14-15]).
Neumeyear does not teach sensor that is further adapted to detect a second physiological characteristic of the wearer and generate a second sensor signal based on the second physiological characteristic.
Lou teaches a sensor (Figs 1/3, physiological sensor 21/S1 [25], [27]) adapted to be in contact with a portion of the ear of the wearer.
Figs 1/3, the hearing device includes a processing module CPM for processing the physiological, activity and environment variables and for generating an output signal based on the physiological, activity and environment variables. [25, 27] and as per claim 32). 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate physiological sensor in Neumeyer’s invention as taught by Lou. Using a physiological sensor can monitor physiological condition such as body temperature or even glucose, [28].
Regarding claim 11, Neumeyer teaches the hearing device of claim 1, wherein the electronic components further comprise at least one of a microphone (Fig 1, microphone 120, [16-17]).
Regarding claim 12, Neumeyer teaches the hearing device of claim 1, wherein the sensor further comprises at least one of a pressure sensor, and a capacitive sensor (Alternatively sensors 126/124/122 may include pressure sensors, capacitance sensors, and other types of sensors, [14]).
Regarding claim 13, Neumeyer teaches the sensor send a transmissive signal to the processor (Fig 1 shows sensors 122/124/126 to controller 104.  Therefore, it would inherently emitted a transmissive signal). 
4.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer 2012/0082329 in view of Lou 2008/0200774 further in view of Watanuki 2008/0025541
Regarding claims 2-4, Neumeyer as modified by Lou does not teach the hearing device of claim 1, wherein the cable comprises a shape-memory material that biases the cable to maintain contact between the sensor and the portion of the ear of the wearer when the earpiece is disposed in the ear canal of the wearer; the shape-memory material comprise nitino, and the shape-memory material is disposed within sheath.
Watanuki teaches the cable comprises a shape-memory material that biases the cable to maintain contact between the sensor and the portion of the ear of the wearer when the earpiece is disposed in the ear canal of the wearer (Paragraphs 37-38 teach an application of a shape-memory material for connecting a behind the ear and in the ear part, and the shape-memory material comprise nitino, and the shape-memory material is disposed within sheath, (i.e. plurality of metal wires are possible as far as a user can easily bend, or connecting member into a desired shape, a string shape, a linear shape, a spiral shape or a mesh shape and it is possible to freely change the shape of the tube)). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an application of a shape-memory material for connecting a behind the ear and in the ear part in Neumeyer’s invention as modified by Luo as taught by Watanuki in order to improve better comfort and better fit for wearer.
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer 2012/0082329 in view of Lou 2008/0200774 further in view of Cain 2006/0094974
Regarding claim 6, Neumeyer as modified by Luo does not teach the hearing device of claim 1, wherein the sensor is adapted to be disposed in a cymba region of the ear of the wearer.
Cain teaches the sensor is adapted to be disposed in a cymba region of the ear of the wearer (Fig 3b a brain wave detection electrode 102 is located in the cymba conchae 122, see paragraph 25).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the sensor is adapted to be disposed in a cymba region of the ear of the wearer in Neumeyer’s invention as modified by Luo as taught by Cain for better detecting and monitoring brain waves from the user’s ear.
6.	Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer 2012/0082329 in view of Lou 2008/0200774 further in view of Alickovic EP 3,267,698A1.

Regarding claim 9, Neumeyer as modified by Luo does not teach the hearing device of claim 8, wherein the sensor comprises at least one of an EOG, EEG, EMG, GSR, or amerometric sensor.
Alickovic teaches the sensor comprises EEG (Paragraphs 31, 34-37 teach EEG sensor). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the sensor comprises EEG in Neumeyer’s invention as modified by Luo as taught by Alickovic. The benefit of using EEG sensor for better detecting brain wave activity and could increase the accuracy and usefulness of neuro-feedback.
Regarding claim 17, Neumeyer teaches the hearing device of claim 1, wherein the earpiece (Fig 2, hearing aid 200, [35-36]) comprises a sensor (Front sensor 122, left sensor 124, right sensor 126, [35-36]) adapted to be in contact with the ear canal of the wearer.
Neumeyer as modified by Luo does not teach the sensor is further adapted to detect a physiological characteristic of the wearer and generate a sensor signal based on the physiological characteristic. 
Alickovic teaches the earpiece comprises a sensor adapted to be in contact with the ear canal of the wearer, wherein the sensor is further adapted to detect a physiological characteristic of the wearer and generate a sensor signal based on the .
7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer 2012/0082329 in view of Lou 2008/0200774 further in view of Puria 2010/0048982

Regarding claim 14, Neumeyer as modified by Luo does not teach the hearing device of claim 1, wherein the electronic components comprise an emitter and the sensor comprises a detector adapted to receive a transmissive signal emitted by the emitter of the electronic components.  In other word, Neumeyer does not teach that the sensor receives the transmissive signal from a emitter such that the emitter is placed inside the housing and be part of the claimed electronic components.
Puria teaches in fig 2 the detector 270 receive a transmissive signal 254/256 emitted by the emitter driver 240 and emitter 250, see paragraph 56-57, 59, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a detector adapted to receive a transmissive signal emitted by the emitter in Neumeyer’s invention as modified by Luo as taught by Puria in order to enhance audio signal and provide better quality for users.
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer 2012/0082329 in view of Lou 2008/0200774 further in view of Kofod-Hansen 2014/0321682

Regarding claim 15, Neumeyer teaches in Fig 1, controller 104, which is configured to initiate automatic mode and state changes in response to the signals, [13].  Neumeyer further teaches controller 104 providing the control signal, processor 118 places hearing 100 in a sleep mode, idle mode.  In such mode, processor 118 deactivates or reduces power to some of circuitry within case 102, [27]. 

Kofod-Hansen teaches the controller is adapted to deactivate the electronic components based upon the sensor signal (Paragraphs 53, 58-60 teach a control unit configured to control the activation and deactivation of a low power mode of operation of the hearing device, sensors providing more additional control input signals (which in a low power mode is/are initially deactivated). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the controller is adapted to deactivate the electronic components based upon the sensor signal in Neumeyer’s invention as modified by Luo as taught by Kofod-Hansen in order to increase the reliability of the action of activating or deactivating a low power mode of the hearing device.
9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer 2012/0082329 in view of Lou 2008/0200774 further in view of Denison 2014/0316230

Regarding claim 16, Neumeyer as modified by Luo does not teach the hearing device of claim 1, wherein the sensor further comprises a microneedle that is adapted to penetrate an epidermis layer of the portion of the ear of the wearer. 
Denison teaches in paragraph 56, EEG electrode use a thin needle to produce connectivity between the electrode and the skull surface, paragraph 55 teaches a small needle inserted through a small electrode base or EEG cap 103, see fig 1A. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the sensor further comprises a microneedle that is adapted to penetrate an epidermis layer of the portion of the ear of the wearer in Neumeyer’s invention as modified by Luo as taught by Denison. The technique of using a microneedle for increasing conductivity and provides sufficiently accurate data for analysis with their processing algorithms.
10.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer 2012/0082329 in view of Lou 2008/0200774 further in view of Pedersen 2015/0124976

Regarding claim 18, Neumeyer teaches a first behind hearing device (Figs 1-2, hearing aid 100, Abstract, [13-15]) as recited in claim 1.
Neumeyer does not teach a second behind hearing device includes an electronic component comprises a controller, a sensor adapted to be in contact with a portion of the second ear of the wearer, the sensor is further adapted to detect a physiological characteristic of the wearer and generate a sensor signal based on the physiological characteristic, and a cable that operatively connects the sensor to the earpiece, the earpiece is disposed in the ear canal of the wearer; wherein the hearing device is further adapted to communicate with the second hearing device.
Lou teaches a hearing system comprising the hearing device of claim 1 and a second hearing device (Fig 1-6, Abstract) wherein the second hearing device comprises: a housing (Fig 1 shell, [25]) adapted to be worn on or behind a second ear of the wearer (Fig 1, [25]); 
electronic components (Figs 1/3 Central processing module (CPM), [25, 27]) disposed within the housing (Fig 1, Shell), wherein the electronic components comprise a controller (Figs 1/3, the hearing device includes a processing module CPM for processing the physiological, activity and environment variables and for generating an output signal based on the physiological, activity and environment variables. [25, 27] and as per claim 32),
an earpiece (audio interface 43, [27]) adapted to be disposed in an ear canal of the second ear of the wearer, wherein the earpiece (Fig 1, audio interface) is operatively connected to the electronic components disposed within the housing; 
a sensor (Figs 1/3, physiological sensor 21/S1, Activity sensor 22/S2, contact sensor 23, sensor are contact the skin behind the ear , [25], [27]) adapted to be in contact with a portion of the second ear of the wearer, 
wherein the sensor (Figs 1/3 physiological sensor 21) is further adapted to detect a second physiological characteristic of the wearer and 
generate a second sensor signal based on the second physiological characteristic that is received by the controller of the electronic components (central processing module CPM 11) disposed within the housing (Shell) and 
a cable (Figs 1/3, audio path 42, [27]) that operatively connects the sensor to the earpiece (Paragraph 25 teaches the system consists of physiological sensors (S1), activity 
wherein the cable is biased to maintain contact between the sensor and the portion of the second ear of the wearer when the earpiece (Figs 1/3, audio interface 43) is disposed in the ear canal of the wearer; 
Neumeyer as modified by Lou does not teach wherein the hearing device is further adapted to communicate with the second hearing device.
Pedersen teaches wherein the hearing device is further adapted to communicate with the second hearing device (Figs 2-3A, binaural hearing assistance system comprising two wireless interface, the first/second wireless interface comprising first/second antenna and transceiver circuitry adapted for establishing a first communication link to a second communication link, [110-111]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Pedersen in Neumeyer’ invention as modified by Lou in order to communicate between the two hearing devices wirelessly, and further improve power consumption of a binaural hearing device, [39].
Regarding claim 19, Luo teaches the hearing system of claim 18, wherein the hearing device is further adapted to transmit the sensor signal to the second hearing device (Paragraph 33 teaches depending on the health condition detected by the monitor system/sensors, various output actions can take place.  Examples of output actions that may be triggered are an emergency call/transmission by activate of the smart audio outputs such as beep or reminding or warning through speaker 41, audio path 42 and audio interface to the ear canal for a concerned health condition). 
Regarding claim 20, Luo teaches the hearing system of claim 18, wherein the controller of the hearing device is further adapted to control the sensor of the hearing device and the sensor of the second hearing device such that the sensors of the hearing device and second hearing device can be alternately activated (Figs 1/3, the hearing device includes a processing module CPM for processing the physiological, activity and environment variables and for generating an output signal based on the physiological, activity and environment vairables, [25, 27] and as per claim 32). 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653